the opinion of the Court was delivered by
Paxson, J.:
It was admitted on the argument at bar that the appellees could take the appellant’s land in the name of the Pittsburgh, E’ort Wayne and Chicago Railroad Company. In other words, that the latter company is clothed with the power of eminent domain, and that, if this particular taking had been, in the name of that company, there would have been no room for criticism. That the said company has the right of eminent domain, is not a disputed point in the case, nor could it well be. In view of this, it is difficult to see what great injury the appellant has sustained to justify him in invoking the extraordinary powers of a court of equity. Injunctions will not be granted to redress imaginary grievances. It is only where there is a great and irreparable injury being done or threatened that a chancellor will restrain.
We need not discuss the question whether the right of eminent domain, which the Pittsburgh, Fort Wayne and Chicago Railway Company admittedly possesses, passed by its charter to the Pennsylvania Railroad Company* and to its assignees, the Pennsylvania Company, for the reason that the right of eminent domain is in terms conferred upon the latter company by its charter. Under the first section of an act entitled “An act to incorporate the Pennsylvania Company,” approved April 7, 1870, P. *84L., 1025, it is provided, inter alia, that said company “may purchase, receive, hold, and enjoy to them, their successors and assigns, all such lands, tenements, leasehold estates, and hereditaments, goods and chattels soever as may be necessary to erect depots, enginediouses, tracks, shops, and other purposes of the said corporation, as hereinafter defined by the second section of this act * * * and generally may do all and singular the matters and things which to them shall appertain to do for the well-being of the said corporation and the management and ordering of the affairs and business of the' same.” And by the fourth section of the same act it is further provided that “ the said company, hereby created, shall also Have power to enter and occupy the lands of individuals or of companies (on making payment therefor or giving security according to law) for the purpose of erecting, constructing, maintaining, or managing any public work, such as is provided for in the second section of this act, and to construct and erect such works thereon as also buildings, improvements, structures, roads, or fixtures, as may be necessary or convenient for the purpose of said company under the power herein granted, and to purchase, make, use, and maintain any works or improvements connected with the works of the said company, and to merge or consolidate or unite with the said company the improvements, property, and franchise of any other company or companies upon such terms,” &c., &c.
In view of this clear grant of power by the Legislature, any further discussion of the case is unnecessary.
The decree is affirmed and the appeal dismissed at the costs of the appellant.